Citation Nr: 0839305	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  04-34 257 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a claimed heart 
murmur.  

2.  Entitlement to service connection for a claimed prostate 
disorder, including benign prostate hypertrophy and 
prostatitis.  


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
October 1972, September 1974 to September 1977, and October 
1980 to November 1994.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision.  

The veteran testified before a Veterans Law Judge (VLJ) in 
November 2005; however, that VLJ has retired from the Board; 
in November 2007, the veteran waived his right to another 
hearing.  

In April 2006 the Board remanded the issues of whether new 
and material had been submitted to reopen the claims of 
service connection for a heart murmur and prostate disorder 
for further development.  

In February 2008 the Board reopened the issues of service 
connection for a heart murmur and service connection for a 
prostate disorder based on new and material evidence.  The 
February 2008 Board decision then remanded the reopened 
issues for additional development of the record.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.   

2.  The veteran currently is not shown to have a heart 
condition that is manifested by a heart murmur or mitral 
valve click.  

3.  The currently demonstrated benign prostate hypertrophy is 
shown as likely as not to have had its clinical onset during 
his extensive period of active service.  


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a disability manifested 
by a heart murmur due to disease or injury that was incurred 
in or aggravated by military service; nor may a 
cardiovascular condition be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307, 3.309 (2008).  

2.  By extending the benefit of the doubt to the veteran, his 
disability manifested by benign prostate hypertrophy is due 
to disease or injury that was incurred in active service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2007).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In August 2003, prior to the rating decision on appeal, the 
RO sent the veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The veteran was afforded time to respond before the RO issued 
the January 2004 rating decision on appeal.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The August 2003 letter, an October 2003 letter, a September 
2004 letter, and a May 2006 letter satisfies the statutory 
and regulatory requirement that VA notify a claimant, what 
evidence, if any, will be obtained by the claimant and what 
if any evidence will be obtained by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The August 2003, October 2003,  September 2004, and May 2006 
letters advised the veteran that VA is responsible for 
getting relevant records from any Federal Agency including 
medical records from the military, VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  The letters also advised 
the veteran that VA must make reasonable efforts to help the 
veteran get relevant records not held by any Federal agency, 
including State or local governments, private doctors and 
hospitals, or current or former employers.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  On April 30, 2008, VA amended 
its regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

Importantly, the third sentence of 38 C.F.R. § 3.159(b)(1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications for benefits pending before VA on, or 
filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the August 2003 letter 
advised the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the veteran of these elements in May 2006. 
Therefore, there is accordingly no possibility of prejudice 
to the veteran under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  

The veteran was afforded VA examinations in June 2008.  The 
veteran was afforded a hearing before the Board in November 
2005.  
 
Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for a heart murmur and a prostate disorder.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Heart Murmur

A careful review of the service treatment record shows that, 
prior to receiving in-service dental treatment, he related a 
history of having had a heart murmur.  Specifically, in a 
September 1990 Report of Medical History, he stated that he 
had a history of heart murmurs and a mitral valve prolapse.  

The veteran's post-service VA treatment notes revealed that, 
in October 2003, he had atypical chest pain; however, he had 
no heart murmur with a regular rhythm and rate.  

At a June 2008 VA examination, the examiner noted that, in 
November 1981, the veteran had a mitral valve click.  On 
examination, he had a regular rhythm and rate with no jugular 
venous distention, murmur, click or pericardial rub.  

An echocardiogram showed a normal left ventricular 
contractility, mild elevation of the estimated peak systolic 
pulmonary artery pressure with mild tricuspid regurgitation 
and dilation of the right heart chambers, and an otherwise 
normal echogram.  

The VA examiner stated the veteran's heart examination was 
normal as there was no murmur.  Although the service medical 
records showed a mitral valve click, there was no mitral 
valve click on examination.  The mitral valve was normal on 
the echocardiogram.  

The VA examiner additionally stated that a careful review of 
the veteran's VA treatment records revealed no murmur on 
previous examinations.  

Accordingly, after a careful review of the VA treatment 
records and examination report, the Board finds that the 
veteran does not have a current diagnosis of a heart murmur 
or other heart condition, to include mitral valve click.  

The Board notes that Congress specifically limits entitlement 
to service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  This is the first 
part of the Hickson analysis.  

That a condition or injury occurred in service alone is not 
enough; there must be a disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Brammer v. Derwinski, 3 Vet. App. 223 (1993).  
Existence of current disability must be shown by competent 
medical evidence.  Degmetich v. Brown, 104 F.3d 1328 (1997).  
"Current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).

The Board notes that the veteran testified he was diagnosed 
in service with a heart murmur and was treated with 
antibiotics prior to dental treatment.  However, there is no 
medical evidence that the veteran has a current heart 
disorder manifested by a murmur.  

Given these facts, the Board finds that service connection 
for a heart murmur must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


Prostate Condition

The veteran's service medical records reveal that, during 
service, he was treated for prostatitis, specifically he was 
treated in August 1992.  

The VA post-service treatment records reveal a diagnosis of 
chronic prostatitis.  In December 2000 the veteran had a 
prostate biopsy that showed hyperplasia with slight basaloid 
metaplasia.  

An October 2002 VA treatment note stated that he had benign 
prostatic hypertrophy and was on medication.  A November 2002 
prostate biopsy showed pathology of chronic inflammation, 
basaloid metaplasia, and hyperplasia with focal 
squamoid/basaloid metaplasia.  A July 2003 VA treatment note 
stated that he had chronic prostatitis and had an elevated 
PSA with a negative biopsy.  A May 2006 VA treatment note 
revealed a chronic inflammation.  Additionally, the private 
treatment records revealed a diagnosis of prostatitis.  

At a June 2008 VA examination, the examiner stated that, 
during service, the veteran was diagnosed with prostatitis in 
October 1988 and was treated again in August 1992.  

In addition, a December 1994 examination had shown complaints 
of cystitis in 1983 with multiple recurrences and was treated 
for bladder calculus in 1994 that resolved spontaneously.  
The veteran added that his prostate problems began during 
military service in 1987 or 1988.  

The VA examiner diagnosed the veteran with benign prostatic 
hypertrophy.  He stated that it would be pure speculation to 
opine if the veteran's current prostate condition was due to 
service without more private treatment records.  

The veteran testified that, in 1987 or 1988, he had blood in 
his urine and was diagnosed with prostatitis.  He also 
testified that, in 1998 or 1999, he was diagnosed with an 
enlarged prostate.  The Board notes that a layperson is 
competent to testify in regard to the onset and continuity of 
symptomatology, including pain.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466.  

Given the veteran's credible statements about his ongoing 
prostate manifestations, the Board finds the evidence to be 
in relative equipoise in showing that his benign prostatic 
hypertrophy as likely as not had its clinical onset due to 
extensive period of active service.  

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine must be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
service connection for benign prostate hypertrophy is 
warranted.  



ORDER

Service connection for a claimed heart murmur is denied. 

Service connection for benign prostate hypertrophy is 
granted. 



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs


